                        Case 3:20-cv-02731-SK Document 9 Filed 04/21/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Northern District
                                                  __________  DistrictofofCalifornia
                                                                           __________


                     Zepeda Rivas, et al.                          )
                             Plaintiff                             )
                                v.                                 )      Case No.   3:20-cv-02731
                        Jennings, et al.                           )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiffs-Petitioners, Angel Zepeda Rivas, et al.                                                                  .


Date:          04/21/2020                                                                 /s/ Genna Ellis Beier
                                                                                            Attorney’s signature


                                                                                     Genna Ellis Beier SBN 300505
                                                                                        Printed name and bar number
                                                                              San Francisco Office of the Public Defender
                                                                                            555 7th Street
                                                                                      San Francisco, CA, 94103

                                                                                                  Address

                                                                                        genna.beier@sfgov.org
                                                                                              E-mail address

                                                                                             (703) 470-8111
                                                                                             Telephone number



                                                                                               FAX number


            Print                        Save As...                                                                   Reset
